Citation Nr: 1613948	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bipolar disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a bipolar disorder, claimed as PTSD.

In March 2016, the appellant filed a claim of entitlement to service connection for tinnitus. It does not appear that the Agency of Original Jurisdiction (AOJ) has had the opportunity to address the appellant's claim. Since the Board does not have jurisdiction over the raised claim, it is referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a video-conference hearing before the Board on April 4, 2016. Resultant to the March 2016 letter from VA notifying him of his hearing date, the appellant, in a March 2016 statement, requested that his hearing be rescheduled. He asserted that he suffered from a fear of crowds and driving in traffic and that the person on whom he would rely to transport him to the hearing was not available that date. On remand, the AOJ should schedule the appellant for a video-conference hearing before the Board.




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before a Veterans Law Judge. The appellant and his representative should be provided written confirmation of the location, date, and time of his hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




